Case 5:18-cr-00258-EJD Document 806 Filed 05/27/21 Page 1 of 6




    Exhibit 32
5/25/2021                  Case 5:18-cr-00258-EJD     Document
                                              Thicker than            806
                                                           Water by Tyler      Filed
                                                                          Shultz       05/27/21
                                                                                 | Audiobook           Page 2 of 6
                                                                                             | Audible.com


                                                                                                                                                                     Sign In


                               Browse                                                                                              Find your next great listen          




                                             Thicker than Water
                                             By: Tyler Shultz
                                             Narrated by: Tyler Shultz
                                             Length: 3 hrs and 36 mins                                                                 Try for $0.00
                                             Original Recording Audiobook
                                             Categories: Biographies & Memoirs, Professionals & Academics                   Try our newest plan – unlimited
                                                              4.7 (9,134 ratings)                                            listening to select audiobooks, Audible
                                                                                                                             Originals, and podcasts.

                                                                                                                            You will get an email reminder before
                                                                                                                             your trial ends.
                 Sample
                                                                                                                            $7.95 a month after 30 day trial.
                                                                                                                             Upgrade or cancel anytime.



                                                                                                                                       Buy for $9.95




   Publisher's Summary
   From the hero whistleblower of the infamous Theranos scam, Thicker than Water is a look at never-before-revealed details behind closed doors at the company,
   revealing a cautionary tale of corporate bullying, gaslighting, ego, and wealth running amok in Silicon Valley.

   Tyler Shultz had been in the workforce for less than a year when he emailed Elizabeth Holmes, his employer and the CEO and founder of Theranos, with concerns
   that the company’s lab practices were faulty, ignored quality control, and were potentially dangerous to patients. The COO fired back with a dismissive and
   insulting email, to which Tyler replied: “Consider this my two weeks’ notice.”

   From there, his life spun out of control at the hand of Elizabeth, her team of high-powered lawyers, and the patriarch of Tyler’s own family George Shultz - one of
   America’s most prominent statesmen - who sat among the top of the Theranos board of directors. And yet, Tyler forged on. To protect his own conscience, the
   honor and reputation of his grandfather, and the health of patients worldwide.

   Thicker than Water is Tyler’s as-told-to story - a harrowing and heartbreaking roller coaster of biomedical drama, family intrigue, and redemption - that will
   ultimately make you feel as though you are at a dinner party, seated next to a brilliant friend with one hell of a story.

   Selected audio clips are courtesy of Bloomberg.

   ©2020 Audible Originals LLC. (P)2020 Audible Originals, LLC.


   Listeners also enjoyed...




         Bad Blood               A Higher Loyalty                 Shoe Dog             Al Franken, Giant …             Black Privilege                 Capital Gaines
   By: John Carreyrou          By: James Comey             By: Phil Knight             By: Al Franken              By: Charlamagne Tha…            By: Chip Gaines




               Thicker than Water                                                                                                               Try for $0.00
               By: Tyler Shultz
                                                                                                                                   $7.95 a month after 30 days. Cancel
               Narrated by: Tyler Shultz
                                                                                                                                               anytime.



https://www.audible.com/pd/Thicker-than-Water-Audiobook/B08DDCVRRC                                                                                                             1/5
5/25/2021                Case 5:18-cr-00258-EJD     Document
                                            Thicker than            806
                                                         Water by Tyler      Filed
                                                                        Shultz       05/27/21
                                                                               | Audiobook           Page 3 of 6
                                                                                           | Audible.com

                                                                                     About the Creator and Performer
                                                                                     Tyler Shultz is the CEO and co-founder of Flux Biosciences, Inc., a bay-area
                                                                                     start-up that aims to bring medical grade diagnostics into the homes of
                                                                                     consumers. In 2017, he was named to the Forbes "30 Under 30" Health Care list.
                                                                                     He holds a degree in Biology from Stanford. After Shultz blew the whistle at
                                                                                     Theranos, he became a source for a series of articles in The Wall Street Journal
                                                                                     exposing the company’s dubious blood-testing practices. He was subsequently
                                                                                     featured in the The New York Times-bestselling book Bad Blood by John
                                                                                     Carreyrou, as well as Alex Gibney’s HBO documentary The Inventor.



   Our favorite moments from Thicker Than Water

                       Thicker than Water
                                                                                                                              Thicker than Water
                       By:Tyler Shultz
                                                                                                                              "I had no idea what I was getting
                       Narrated by:Tyler Shultz
                                                                                                                              myself into."

                                                                                                                              Thicker than Water
                                                                                                                              "I was totally captivated..."
      "I had no idea what I was getting myself into."
                                                                                                                              Thicker than Water
                                                                                                                              "There were hardly any red flags
                                                                                                                              when I was an intern."
                                                                                                -0.00   




                   ORIGINALS                                                    LIST                                                   LIST




               Audible Originals                                    Truth in the Balance                                 Hands-Down Best Listens
             We’re raising the bar on audio                     Hear stories on the systemic injustices,             These groundbreakers and award-winning
        entertainment with these original listens               institutional inequities, and historical              true crime tales represent the best of the
            produced in the Audible studios.                        context of American crime and                                       genre.
                                                                             punishment.




                                       +More




   What listeners say about Thicker than Water
   Average Customer Ratings


   Overall                                                Performance                                            Story
              Thicker 4.7
                      thanoutWater
                              of 5.0                                            4.7 out of 5.0                                         4.7Try
                                                                                                                                           out  of 5.0
                                                                                                                                              for $0.00
              By: Tyler Shultz
   5 Stars                                        6,945   5 Stars                                        6,292   5 Stars        $7.95 a month after 30 days. Cancel
                                                                                                                                                                6,499
              Narrated by: Tyler Shultz
                                                                                                                                            anytime.
   4 Stars                                        1,637   4 Stars                                        1,340   4 Stars                                      1,255


https://www.audible.com/pd/Thicker-than-Water-Audiobook/B08DDCVRRC                                                                                                      2/5
5/25/2021                  Case 5:18-cr-00258-EJD     Document
                                              Thicker than            806
                                                           Water by Tyler      Filed
                                                                          Shultz       05/27/21
                                                                                 | Audiobook           Page 4 of 6
                                                                                             | Audible.com
   3 Stars                                   423          3 Stars                                     408   3 Stars                                  297
   2 Stars                                   78           2 Stars                                     91    2 Stars                                  50
   1 Stars                                   51           1 Stars                                     51    1 Stars                                  41




     Audible.com Reviews       Audible.co.uk reviews       Audible.com.au reviews       Amazon Reviews



                                                                                    Sort by:                          Filter by:

                                                                                       Most Helpful                     All stars                        


   Overall                                A Beautiful Soul
   Performance
   Story                                  Hope his story gives the next bully pause and the next whistleblower strength. Elizabeth has been telling
                                          her story for over a decade, although painful I'm glad Tyler has a platform to tell the truth in his own
             J.Shultz
                                          words. Tyler had consistently proved himself to be the best man in the room regardless of personal risk.
             08-05-20
                                          Disclaimer: I'm his mom.

                                          238 people found this helpful



   Overall                                Gripping and tragic
   Performance
   Story                                  I recommend "Bad Blood" to anyone who will listen. It is one of the best corporate true crime books I've
                                          ever heard. "Thicker than Water" is the perfect companion piece. There is a unique level to the tragedy of
             R. MCRACKAN
                                          hearing this in the first person. More so to hearing what damage the company is doing to his family and
             08-05-20
                                          the potential damage it could do to the otherwise stellar legacy of his grandfather who doesn't have many
                                          more years ahead of him. I nearly finished this in one sitting. It was hard to put down.

                                          43 people found this helpful



   Overall                                I ❤Tyler Schultz
   Performance
   Story                                  What a fine person Tyler is. He has true character. I watched everything I could find on YouTube (after
                                          listening to the dropout) about him and Erica. I sensed there was much more nuance to his story, and
             Anonymous User
                                          things he’s too classy to say about his own grandfather without the proper context. lo and behold, he tells
             08-07-20
                                          the story here in-depth, all his feelings that were put through a mental test of endurance. I appreciate that
                                          he mentions Ian Gibbons, and admits that suicide crossed his mind, too. And how unfairly rigged the legal
                                          system is. He exposes all the players for what they truly are by staying true to himself. His parents must
                                          be proud. He has faced true evil and prevailed. The Podcast is really well done, too. Thank you audible,
                                          Carrie, Rachel and Abbey. Great job.

                                          33 people found this helpful



   Overall                                Riveting
   Performance
   Story                                  I loved it! One of the best audio books I ever heard and definitely the best free audio book I ever heard!
                                          I saw a documentary on the subject before and this just fleshed it all out.
             S. Schuster
                                          Amazing, 5 out of 5!
             08-08-20
                                          27 people found this helpful



   Overall                                A compelling story told by someone who was there.
   PerformanceThicker      than Water                                                                                                Try for $0.00
   Story      By: Tyler Shultz            As an Engineer, I enjoyed hearing this story from the perspective of a professional who actually worked
                                                                                                                     $7.95 a month after 30 days. Cancel
              Narrated by: Tyler Shultz   there. I am very glad that I never had bosses like his! My managers and co-workers remained          grounded
                                                                                                                                 anytime.
                                          in reality at all times. Tyler was not so lucky.

https://www.audible.com/pd/Thicker-than-Water-Audiobook/B08DDCVRRC                                                                                            3/5
5/25/2021                  Case 5:18-cr-00258-EJD     Document
                                              Thicker than            806
                                                           Water by Tyler      Filed
                                                                          Shultz       05/27/21
                                                                                 | Audiobook           Page 5 of 6
                                                                                             | Audible.com
             Anonymous User               19 people found this helpful
             08-07-20




   Overall                                Profile in Courage
   Performance
   Story                                  I appreciated listening to Tyler Shulz's telling of the Bad Blood story from his perspective. I listened to it
                                          straight through as I could not stop! Thank you, Tyler Shulz, for what you did and for telling us about it in
             Lisa Martin
                                          such an unflinching manner.
             08-07-20
                                          18 people found this helpful



   Overall                                Clear and easy to understand
             Mo
             08-07-20                     The editors wisely chose to let Tyler Shultz tell his own story. It's just his voice recounting events in mostly
                                          chronological order (at times with a soft music background). In fact, the brief free sample that audible
                                          plays before we buy the book includes the only part of the recording where the piece excerpts other
                                          interviews.

                                          The story is compelling and it doesn't feel as though the narrator is engaging in self promotion. He doesn't
                                          seem to be trying to portray himself as a hero and he doesn't shy away from criticism of his own family
                                          (when discussing the role of his grandfather).

                                          It's an important story so I'm glad to have listened but I do think that the piece could have been a little
                                          shorter without sacrificing significant content.

                                          15 people found this helpful



   Overall                                Amazing story
   Performance
   Story                                  It was very interesting to read and see how people react to whistle blowers.
                                          The best short story I've listened to!
             igor mintz
             08-08-20                     14 people found this helpful




   Overall                                Excellent - Life of a Whistleblower
   Performance
   Story                                  Been there, doing that for going on eight years now.

             Brian
                                          Tyler has the name to speak out for all whistleblowers. Unfortunately doing the right thing, that saves lives
             08-10-20
                                          may cost your own life in the long run.


                                          Whistleblowers are given the very typical moniker of being only a disgruntled employee
                                          which in many cases is the furthest thing from the truth.

                                          Like Tyler, most whistleblowers wanted to help the company get on track, not hurt it.


                                          Well done narrative in his own words. It is all very familiar treatment of whistleblowers that save lives.


                                          One finds out who their true friends are. It gets lonely being a whistleblower.

                                          From an FAA certified Airline Transport Pilot (ATP), and FAA AIR21 certified, successful federal
                                          whistleblower.
              Thicker than Water                                                                                                  Try for $0.00
              By: Tyler Shultz
                                          Great job Tyler, you are a true HERO.                                         $7.95 a month after 30 days. Cancel
              Narrated by: Tyler Shultz
                                                                                                                                    anytime.
                                          13 people found this helpful


https://www.audible.com/pd/Thicker-than-Water-Audiobook/B08DDCVRRC                                                                                            4/5
5/25/2021                   Case 5:18-cr-00258-EJD     Document
                                               Thicker than            806
                                                            Water by Tyler      Filed
                                                                           Shultz       05/27/21
                                                                                  | Audiobook           Page 6 of 6
                                                                                              | Audible.com
   Overall                                   Rare courage and integrity
   Performance
   Story                                     What a great story told from the heart. Whistleblowers like Tyler Shultz are sadly too rare a breed. And
                                             boards like the Theranos one far too common.
              Skeptical mind
              08-07-20                       13 people found this helpful




                                                                                   Show More




   Help Center                               About Audible                               Best Sellers                             Listening Apps

   Redeem a Promo Code                       Careers                                     New York Times Best Sellers              Listen on Apple Devices

   Gifts                                     Business Inquiries                          New Releases                             Listen in the Car

   Site Map                                  Audible in the News                         Non-English Audiobooks                   Whispersync for Voice

                                             Contact Us                                  Audible Latino                           Blog

                                                                                         Audible in Chinese



   © Copyright 1997 - 2021 Audible, Inc   Conditions of Use       Privacy Policy   Interest-Based Ads     Cookies   United States (English)




https://www.audible.com/pd/Thicker-than-Water-Audiobook/B08DDCVRRC                                                                                          5/5
